             Case 18-25657             Doc 23      Filed 03/25/19 Entered 03/25/19 14:44:46                          Desc Main
                                                     Document     Page 1 of 9


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Michi, Lorraine E                                                    §           Case No. 18-25657
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 09/12/2018. The
         undersigned trustee was appointed on 09/12/2018.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                        6,500.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                          0.00
                 Administrative Expenses                                                                              2.26
                 Bank Service Fees                                                                                    0.00
                 Other Payments to Creditors                                                                          0.00
                 Non-Estate funds paid to 3rd Parties                                                                 0.00
                 Exemptions paid to the Debtor                                                                        0.00
                 Other Payments to Debtor                                                                             0.00
                 Leaving a balance on hand of 1                                         $                        6,497.74




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 18-25657              Doc 23        Filed 03/25/19 Entered 03/25/19 14:44:46                            Desc Main
                                                       Document     Page 2 of 9

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 01/17/2019 and the deadline for
       filing governmental claims was 03/11/2019. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $1,400.00.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $1,400.00, for a total
compensation of $1,400.00.2 In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $10.37 for total expenses
of $10.37.2
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       03/15/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                                Case 18-25657                 Doc 23          Filed 03/25/19 Entered 03/25/19 14:44:46                                Desc Main
                                                                                                Document     Page 3 of 9
                                                                                                                                                                                                                            Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 18-25657                                                 Judge: Janet S. Baer                                                            Trustee Name:     Elizabeth C Berg
              Case Name: Michi, Lorraine E                                                                                                        Date Filed (f) or Converted (c):   09/12/2018 (f)
                                                                                                                                                           341(a) Meeting Date:      10/15/2018
       For Period Ending: 03/15/2019                                                                                                                             Claims Bar Date:    01/17/2019

                                           1                                                         2                           3                        4                            5                              6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                               Asset Fully Administered
                                                                                                                                                  Property Formally
                                   Asset Description                                      Petition/Unscheduled          Trustee, Less Liens,                                Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                     Abandoned
                       (Scheduled and Unscheduled (u) Property)                                   Values                    Exemptions,                                           the Estate                  Remaining Assets
                                                                                                                                                     OA=554(a)
                                                                                                                         and Other Costs)
1.      1123 Snow Dr Elburn IL 60119-0000                                                                98,967.00                    6,500.00                                             6,500.00                 FA
        Real property was co-owned with Debtor's son and daughter-in-law
        in joint tenancy. Trustee sold Estate's interest back to Debtor
        pursuant to this Court's order dated 11/9/18 [Dkt. No. 19]. Trustee's
        report of sale was filed 11/26/18 [Dkt. No. 20]
2.      Misc household goods and furnishings Location: 1123 Snow Dr,                                       750.00                         0.00                                                  0.00                FA
        Elburn IL 60119
3.      TV Location: 1123 Snow Dr, Elburn IL 60119                                                         200.00                         0.00                                                  0.00                FA
4.      Necessary clothing of adult female Location: 1123 Snow Dr, Elburn IL                               400.00                         0.00                                                  0.00                FA
        60119
5.      Checking Acct #8839 Fifth Third Bank                                                               500.00                         0.00                                                  0.00                FA
6.      IRA Fidelity                                                                                      9,000.00                        0.00                                                  0.00                FA
7.      Pension -- 100.86 per month until death Mutual of America                                          100.86                         0.00                                                  0.00                FA
8.      Debtor 1 Lorraine E Michi Case number (if known) Pension - 91.15                                    91.15                         0.00                                                  0.00                FA
        per month until death Transamerica

                                                                                                                                                                                                  Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                              110,009.01                       6,500.00                                               6,500.00                          0.00




     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     March 15, 2019: Debtor co-owned her residence with her son and daughter-in-law. The real property was held in joint tenancy. Trustee negotiated with Debtor for a sale of the Estate's interest in the residence back to
     the Debtor. Pursuant to this Court's order dated November 9, 2018 [Dkt. No. 19], the Trustee was authorized to sell the Estate's interest in the residence back to the Debtor for $6,500.00. Pursuant to the sale order, the
     Debtor expressly waived any claim for homestead of personal property exemption against the sale proceeds. Trustee recovered the full value of the sale proceeds and filed her report of sale pursuant to Rule 6004(f) on
     November 26, 2018 [Dkt. No. 20]. After the claims bar date expired, Trustee reviewed the claims and prepared her TFR.


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                   Exhibit A
                                       Case 18-25657       Doc 23      Filed 03/25/19 Entered 03/25/19 14:44:46                         Desc Main
                                                                         Document     Page 4 of 9
                                                                                                                                                                                            Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 18-25657                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Michi, Lorraine E                                                                                Date Filed (f) or Converted (c):   09/12/2018 (f)
                                                                                                                             341(a) Meeting Date:      10/15/2018
  For Period Ending: 03/15/2019                                                                                                    Claims Bar Date:    01/17/2019

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 03/15/2019      Current Projected Date of Final Report(TFR) : 03/15/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 03/15/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                        Exhibit A
                                        Case 18-25657             Doc 23       Filed 03/25/19  FORMEntered
                                                                                                     2       03/25/19                   14:44:46          Desc Main                                         Page 1
                                                                                  Document
                                                                         ESTATE CASH               Page 5 of 9RECORD
                                                                                     RECEIPTS AND DISBURSEMENTS

                 Case No: 18-25657                                                                                                                        Trustee Name: Elizabeth C Berg
              Case Name: Michi, Lorraine E                                                                                                                  Bank Name: Texas Capital Bank
                                                                                                                                                   Account Number/CD#: ******5450 Checking Account
       Taxpayer ID No: **-***6761                                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/15/2019                                                                                                         Separate bond (if applicable): 0.00

    1                    2                              3                                             4                                                      5                      6                  7
                                                                                                                                      Uniform
Transaction          Check or                                                                                                          Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction                     Code             Deposits($)        Disbursements($)        Balance($)
10/16/2018              [1]        Michi, Lorraine                            Debtor's purchase of equity in Debtor's residence       1110-000                6,500.00                                     6,500.00
                                   1123 Snow Drive                            pursuant to order 11/11/18 [Dkt. 19]
                                   Elburn, IL 60119

02/13/2019             51001       International Sureties, Ltd.               Bond Premium                                            2300-000                                          2.26               6,497.74
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139

                                                                                                                                  Page Subtotals              6,500.00                  2.26


                                                                                                     COLUMN TOTALS                                            6,500.00                  2.26
                                                                                                              Less:Bank Transfer/CD's                              0.00                 0.00
                                                                                                     SUBTOTALS                                                6,500.00                  2.26

                                                                                                            Less: Payments to Debtors                                                   0.00
                                                                                                     Net                                                      6,500.00                  2.26


                                                                                             TOTAL-ALL ACCOUNTS                                              NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:              6,500.00                                                                                     DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:                   2.26
                                                                                             ******5450 Checking Account                                      6,500.00                  2.26
                                All Accounts Net:             6,497.74
                                                                                             Net Totals                                                       6,500.00                  2.26          6,497.74




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                         Exhibit B
                                       Case 18-25657     Doc 23   Filed 03/25/19 Entered 03/25/19 14:44:46     Desc Main
                                                                    Document     Page 6 of 9
  Case: 18-25657                                                                                                                    Elizabeth C Berg Trustee
  Michi, Lorraine E                                                       CLAIMS REGISTER                                               Dated: Mar 15, 2019
                                                                                                                                            EXHIBIT C Page 1


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
             Elizabeth C. Berg, Trustee       2100-000    Valid To Pay        1,400.00        1,400.00           0.00        1,400.00                 0.00
             PO Box 2399                       ADMIN
             Glen Ellyn, IL 60138-2399
             Elizabeth C. Berg, Trustee       2200-000    Valid To Pay           10.37           10.37           0.00           10.37                 0.00
             PO Box 2399                       ADMIN
             Glen Ellyn, IL 60138-2399

ADMINISTRATIVE TOTAL                                                         1,410.37         1,410.37           0.00        1,410.37                 0.00



  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
 00001       TD Bank, USA by American         7100-000    Valid To Pay         564.46           564.46           0.00          446.39               118.07
             InfoSource as agent               UNSEC
             4515 N Santa Fe Ave
             Oklahoma City, OK 73118
 00002       Capital One, N.A. c/o Becket     7100-000    Valid To Pay        1,183.55        1,183.55           0.00          935.98               247.57
             and Lee LLP                       UNSEC
             PO Box 3001
             Malvern, PA 19355
 00003       Synchrony Bank c/o PRA           7100-000    Valid To Pay        4,685.35        4,685.35           0.00        3,705.00               980.35
             Receivables Management, LLC       UNSEC
             PO Box 41021
             Norfolk, VA 23541

UNSECURED TOTAL                                                              6,433.36         6,433.36           0.00        5,087.37             1,345.99




UST Form 101-7-TFR (5/1/2011) Page 6
                Case 18-25657   Doc 23   Filed 03/25/19 Entered 03/25/19 14:44:46   Desc Main
REPORT TOTALS                              Document 7,843.73
                                                        Page 7 of 9 7,843.73        0.00        6,497.74   1,345.99
             Case 18-25657             Doc 23   Filed 03/25/19 Entered 03/25/19 14:44:46            Desc Main
                                                  Document     Page 8 of 9
                                                TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 18-25657
Case Name: Michi, Lorraine E

Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                             $6,497.74
Claims of secured creditors will be paid as follows:

                                                            NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                          $        1,400.00 $             0.00 $         1,400.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                      $           10.37 $             0.00 $               10.37

Total to be paid for chapter 7 administrative expenses                                                 $          1,410.37
Remaining Balance                                                                                      $          5,087.37

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                            NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                            NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $6,433.36 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 79.1 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 8
             Case 18-25657             Doc 23   Filed 03/25/19 Entered 03/25/19 14:44:46                Desc Main
                                                  Document     Page 9 of 9
                                                             Allowed
   Claim                                                    Amount of            Interim Payments          Proposed
    No.        Claimant                                       Claim                    to Date             Payment
00001          TD Bank, USA by American InfoSource $                 564.46 $                 0.00 $                  446.39
00002          Capital One, N.A. c/o Becket and Lee    $            1,183.55 $                0.00 $                  935.98
00003          Synchrony Bank c/o PRA Receivables      $            4,685.35 $                0.00 $                3,705.00

Total to be paid to timely general unsecured creditors                                              $               5,087.37

Remaining Balance                                                                                   $                   0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 9
